KAPLAN HECKER & FINK LLP                                                              350 Fifth Avenue
                                                                                             Suite 7110
                                                                                    NewYork,NY 10118
Direct Dial: (212) 763-0883                                                            (212) 763-0883
Direct Email: rkaplan@kaplanhecker.com                                           www.kaplanhecker.com

                                                                                 November 26, 2019




ViaECF

The Honorable Paul A. Engelmayer
United States District Comt for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

        Re:     Airbnb, Inc. v. City ofNew York, No. 18 Civ. 7712
                HomeAway.com, Inc. v. City ofNew York, No. 18 Civ. 7742

Dear Judge Engelmayer:

        We write on behalf of Plaintiffs Airbnb, Inc. and HomeAway.com, Inc., in the above-
referenced actions in response to the Court's Order dated November 25, 2019. In that Order, the
Comt adjourned the deadline for the parties' joint statement of facts to December 13, 2019;
extended the deadline for Defendant City of New York's motion for summary judgment by two
weeks, from January 3 to January 17, 2020; and noted that it was prepared to adopt the remainder
of the City's proposed briefing schedule but would defer doing so pending feedback from
Plaintiffs' counsel.

        We appreciate the Court's willingness to hear from Plaintiffs regarding scheduling.
Plaintiffs do not require any further extension of the briefing scheduling that the City has proposed.
Accordingly, Plaintiffs have no objection to a schedule whereby Plaintiffs' opposition and cross-
motions for summary judgment would be due February 14, 2020; the City's opposition and reply
would be due March 6, 2020; and Plaintiffs' replies would be due March 20, 2020.

       Thank you for your attention to this matter.


                                                      Respectfully submitted,




                                   11/;;6( to/        Roberta A. Kaplan




                  w
Plaintiffs' opposition and cross-motions for summary judgment are due February 14, 2020. The
City's opposition and reply are due March 6, 2020. Plaintiffs' replies are due March 20, 2020
SO ORDERED.


                Pt    PAU~ A-.EN~        ~
                      United States District Judge
